
	
		II
		Calendar No. 279
		112th CONGRESS
		2d Session
		S. 802
		[Report No. 112–117]
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2011
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, without
			 amendment
		
		A BILL
		To authorize the Secretary of the Interior to allow the
		  storage and conveyance of nonproject water at the Norman project in Oklahoma,
		  and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lake Thunderbird Efficient Use Act
			 of 2011.
		2.Norman project,
			 oklahomaPublic Law 86–529 (74
			 Stat. 225) is amended by adding at the end the following:
			
				10.Lake
				Thunderbird
					(a)In
				generalIf the Secretary of
				the Interior determines that there is enough excess capacity in the reservoir
				on the Little River known as Lake Thunderbird that nonproject
				water can be stored in Lake Thunderbird, the Secretary of the Interior may, in
				accordance with the reclamation laws, amend an existing contract, or enter into
				1 or more new contracts, with the Central Oklahoma Master Conservancy District
				for the storage and conveyance of nonproject water in Norman project facilities
				to augment municipal and industrial supplies for the cities served by the
				Central Oklahoma Master Conservancy District.
					(b)CostsIf any additional infrastructure is needed
				to enable the storage and conveyance of non-project water in Norman project
				facilities under subsection (a) or any other provision of this Act, the costs
				of constructing, operating, and maintaining the infrastructure shall be the
				responsibility of the non-Federal entity contracting with the Secretary of the
				Interior for storage and conveyance
				rights.
					.
		3.EffectNothing in this Act or an amendment made by
			 this Act authorizes any expansion of the storage capacity of Lake
			 Thunderbird.
		
	
		January 13, 2012
		Reported without amendment
	
